Notice of Pre-AIA  or AIA  Status

Allowable Subject Matter
Claims 1-8 are allowed. The prior art of record fails to disclose the features for receiving a system information block (SIB) including a parameter indicating a number of transmissions for a random access message and a parameter indicating transmission duration information for the random access message; transmitting a random access preamble and a random access message, wherein the random access message is transmitted for a duration indicated by the parameter indicating transmission duration information for the random access message; and retransmitting the random access message, wherein the random access message is retransmitted a number of times indicated by the parameter indicating the number of transmissions for the random access message and for the duration indicated by the parameter indicating transmission duration information for the random access message, as recited in claim 1 and similarly recited in claim 4.
The prior art of record fails to disclose the features to transmit a system information block (SIB) including a parameter indicating a number of transmissions for a random access message and a parameter indicating transmission duration information for the random access message; receive a random access preamble and a random access message from a wireless transmit/receive unit (WTRU), wherein the random access message is transmitted from the WTRU a number of times indicated by the parameter indicating the number of transmissions for the random access message and for the duration indicated by the parameter indicating transmission duration information for the random access message; and transmit an acknowledgement to at least one of the transmitted or retransmitted random access messages to the WTRU, as recited in claim 7 and similarly recited in claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pihlaja et al. (Pub No.: 2008/0205433) and Beale et al. (Pub No.: 2007/0041347) are show systems which considered pertinent to the claimed invention.
Pihlaja et al. discloses a method is provided for transmitting a message comprising one or more preambles and a message body from a user equipment device to a network entity. The method includes determining whether it is allowed to transmit a first preamble of the message to the network entity in an immediately available time slot of a random access channel, transmitting the first preamble if it is allowed, and transmitting the message body if a positive acknowledgement to the preamble is received from the network entity on another channel. The user equipment device may determine transmitting the preamble invariably, based on a persistence value or an indication received from the network entity, based on whether the device has not transmitted on the random access channel for longer than a predetermined, or based on whether the device has not transmitted on the random access channel for longer than a random time period.
Beale et al. discloses a cellular communication system comprises a first base station serving at least a first user equipment. The base station comprises functionality for transmitting a base station duplex capability message to user equipments using a transmission format which is common to a plurality of duplex modes. A first user equipment comprises a transceiver which receives the base station duplex capability message. A RACH characteristics processor determines at least one transmit characteristic for an access message in response to the base station duplex capability message and a RACH transmit controller controls the transmission of an access message to the first base station in response to the at least one transmit characteristic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464